Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 1 of 112




       Exhibit 11
      Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 2 of 112




From: linda <linda@billdiodato.com>
Date: Tue, Apr 22, 2008 at 8:13 AM
Subject: Re: photos
To: Lucia Fiala <fuersten@gmail.com>



                                        1
                                   CONFIDENTIAL                       P00031
         Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 3 of 112
Lucia,

You are correct in that there is no box to check on the model release.
The industry standard model releases do not have a box to check off
different usages for imagery.

I would never assume or imply that you want your images sold or not
sold. This is not my business... We are very upfront with all the models
about what the images could be used for or not used for. All seasoned
models read over the contracts, either sign them or not and can choose
to mark them up as they wish.

I have forwarded all correspondence to Corbis and our Company
Lawyers, Sanders Ortoli Vaughn Flam & Rosendstadt LLP. in the
event you have any other questions for them. Feel free to contact
Corbis with regard to the release. They could probably answer more
of your questions than I can.

Respectfully,
Linda Hilfiker

Producer
Bill Diodato Photography, LLC.



On Apr 21, 2008, at 7:56 PM, Lucia Fiala wrote:

         Hello Linda,

         I do not see any box on the contract, that I could have checked, so
         you won't sell my images everywhere...I'm attaching the contract, it
         is not there...So please don't make it sound as if I wanted my images
         to be sold!

         And I believe you, that there were a few models, that decided not to
         sign, because you didn't really tell us, what we were signing! (and a
         contract made under the German law???)
         All I ever wanted to do was a few ads for free across the Europe, as
         you can imagine!


         Thank you,
         Lucia



         On Mon, Apr 21, 2008 at 12:23 PM, linda <linda@billdiodato.com> wrote:
                                                  2
                                       CONFIDENTIAL                               P00032
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 4 of 112
      Hello Lucia,

      This is Linda, Bill's Producer. Bill is out of town shooting and
      passed
      the below emails on to me last evening.

      I would like to start out by saying; that Bill does not deal with the
      model
      releases.
      Colleen, myself and Corbis deal with all of Bill's releases.

      It is standard practice for our office to ask the models for a model
      release. If one of us is
      not on set we ask that one of Bill's assistants ask for a
      release. This
      release is scanned,
      along with a photo from given shoot, and put into our archives.
      Each model
      is given the choice
      to either sign the release or not. There have been very few
      models that
      have chosen NOT to sign
      a release as this is a pretty straight forward model release.

      I would like to assure you that Bill has not scammed you nor has
      anyone in
      our office. Bill has
      the utmost respect for his clients, the models he has
      photographed and his
      crew members.

      I would appreciate it if you could pass on all other
      correspondence to
      Colleen or myself. We understand
      your need to express your feelings to Bill, but he does not deal
      with
      issues such as; budgets, invoicing,
      releases, contracts or legalities. Bill's responsibility to his clients
      and our office is to create beautiful
      photographs!

      Should you have any further questions or concerns, please
      contact Linda or
      Colleen at 212‐563‐1724.

      Respectfully,

      Linda Hilfiker
                                         3
                              CONFIDENTIAL                                      P00033
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 5 of 112
      Producer

      linda@lhproduction.com




      On Apr 20, 2008, at 11:20 PM, Lucia Fiala wrote:

               Bill,

               I am very aware you did everything by the book.
               You knew exactly what
               you were doing. At the same time, to me, it is very
               strange, that the
               contract you gave me to sign (or your assistant)
               was written according
               to German law. And that's why I said you scammed
               me.
               Especially because this all happened during a
               photoshoot for a
               magazine through the agency, not a test or
               anything.

               I know you call yourself an artist with a great
               reputation, my own
               experience is, however, different. I've never met a
               photographer that
               did anything even remotely similar...

               Anyways, thank you for "being forthcoming with
               the information",

               Lucia

               On Sun, Apr 20, 2008 at 8:53 PM, Bill diodato
               <bill@billdiodato.com>
      wrote:

                       Lucia,

                       I have forwarded this to my
                       producer Linda Hilfiker and my stock
                       agent
                       Corbis who sell the images.
                       I am fairly certain I did not ask you
                       for a release, I believe it was

                                         4
                                CONFIDENTIAL                         P00034
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 6 of 112
      my
                   first assistant who asked for a
                   release.
                   I never deal with stock or anything
                   related to it. My office deals with
                   this (if you would like to contact
                   either Linda or Colleen at the office
                   212‐563‐1724 they would be happy
      to
                   try and help you with this.)

                   Furthermore, I am sorry you feel the
                   way you do but we have done
      everything
                   by the book. We own the
                   rights to the image and I have been
                   informed that my agent can sell the
                   image for anything they would like.
                   As a courtesy to you (based on your
                   displeasure) I offered to not sell
      the
                   image for any sensitive issue
                   topics. I would appreciate it if you
                   would refrain from saying "I
      scammed
                   you" or mislead you. It is not forged
                   nor is it tampered with so please
                   refrain from this slanderous
                   communication. I have a great
                   reputation
      and
                   do not appreciate you negative
                   comments and attacking nature. I
                   have
      been
                   very forthcoming with information,
                   this is not
                   the behavior of a scam artist...

                   Finally, models that sign a release
                   will cross out what he or she does
      not


                                      5
                           CONFIDENTIAL                         P00035
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 7 of 112
                  wish the image to be sold/used for
                  and you did not do so. Hence your
      image
                  and many others are being offered
                  for sale by my stock agent.

                  Respectfully,
                  Bill Diodato




                  On Apr 20, 2008, at 6:51 PM, Lucia
                  Fiala wrote:


                  Bill,

                  I do not have the image in question,
                  since I never had it, and the
                  hard copy from the magazine is at
                  home in Slovakia...
                  It was a cheezy smile image in a
                  yellow top that you took while
                  shooting for the "Good
                  Housekeeping". As much as I
                  remember from that
                  shoot you asked me to sign the
                  release so you can use the images
                  for
                  your web site...the scan of the
                  contract is attached, although the
                  only readable part are the
                  signatures...

                  I am thankful, that you do not use
                  the images for the cigarettes,
                  drugs, etc....Finding myself in the ad,
                  that basically says, that I
                  look good for being 97 years old
                  because I drink the mineral water
                  was
                  humiliating. Not to mentioned, that I
                  wasn't paid for it, because you
                  scammed me...


                                     6
                          CONFIDENTIAL                          P00036
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 8 of 112
                   I'm just shocked that I let this
                   happened to me, not to mentioned,
                   that when my lawyers started to
                   investigate in the matter, since I had
                   no idea where the picture in the ad
                   comes from, the mineral water
                   company started to threaten me
                   that they'll take me to the court, as
                   they claim, I harmed the good name
                   of the company...

                   Lucia


                   On Sun, Apr 20, 2008 at 1:14 AM,
                   Bill diodato <bill@billdiodato.com>
      wrote:



                   Hello lucia,

                   Assuming your image is being sold in
                   the stock arena as you have
      mentioned,
                   you should
                   know that many agents contact
                   photographers looking for images
                   that are
                   sitting in the filling
                   cabinets so they may sell them. It is
                   a reality of our ever changing
                   business. Please send me the image
                   in question and I will look into this
                   ASAP.

                    I will also assure you that if my
                   image of you has been made
                   available
      for
                   sale by a stock agent it can never be
                   sold for any sensitive matter such
      as
                   fur, drugs, alcohol, medicine,
                   cigarettes or any sex related issues.


                                      7
                           CONFIDENTIAL                         P00037
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 9 of 112
                  All of my images are barred from
                  these type of sales, so no I am not
      that
                  desperate.

                  Where do you live? Are you in the
                  US?
                  Please send me a scan of the image
                  you are referring to.

                  Thank you,
                  Bill




                  On Apr 19, 2008, at 11:45 PM, Lucia
                  Fiala wrote:


                  Hi,

                  I didnt know you were so desperate,
                  that you chase the models at the
                  photoshoots with some strange
                  contracts written under German law
                  and
                  then sell the pictures to the
                  European agencies....You looked as a
                  decent photographer....

                  Anyways, can you tell me where
                  everywhere you sold my pictures to?
                  So
                  I can spare myself the problems and
                  the humiliation when trying to
                  trace the origin of the pictures that
                  appeared in a major ad for a
                  mineral water in the Czech and
                  Slovak Republic?

                  Thanks,
                  Lucia



                  <contract.pdf>
                                    8
                            CONFIDENTIAL                        P00038
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 10 of 112


                        Bill Diodato Studio
                        212.563.1724
                        fax‐ 212.594.3603




       <contract.pdf>




                                          9
                                CONFIDENTIAL                    P00039
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 11 of 112




       Exhibit 12
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 12 of 112




Date: Wed, 1 Apr 2015 14:22:03 ‐0400
Subject: Re: Image used on CorbisImages.com
From: fuersten@gmail.com
To: elodiepass@hotmail.com

Hi Elodie,

thank you again for your email. hope all is well with you!
yes, actually, I will fwd you my communication with that "photographer". I found out in 2008, when at home
(in Slovakia) i found myself promoting a mineral water. I had no idea what the hell was going on and contacted
the mineral water company through my lawyer at home. they nastily came back to me telling me that they
bought the image and treatening me to sue for defamation (really interesting). when I got back to Bill, he sent
me something I signed in 2006 when shooting Good Housekeeping with him ‐ I will fwd you the whole
conversation I had with him at that time, quite interesting.
that being said, I actually did sign smth ‐ i was quite stupid and he gave me this release at the photoshoot
claiming he needed it for himself. since it has been quite some time, i do not remember exactly what he
explained to me, if i knew what he'll do, i would never sign anything. that is why i cannot really do anything
legally against him, although believe me, I would LOVE to!
I had been working as a model for 12 years, but this never ever happened to me except for this idiot...

so please let me know if i can help you anyhow, but unfortunatelly i cannot sue him as well...;(
regards,
Lucia

On Wed, Apr 1, 2015 at 10:12 AM, Lucia Fiala <fuersten@gmail.com> wrote:
       Dear Elodie,

       It is nice hearing from you! I will reply over the lunchtime, I cannot now.
       Talk to you soon,
       Lucia

       On Wed, Apr 1, 2015 at 9:46 AM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:
               Dear Lucia

               Please forgive my intrusion. I requested your email address from Meghan at
                                                        1
                                       HIGHLY CONFIDENTIAL                                         P00824
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 13 of 112




                    HIGHLY CONFIDENTIAL                         P00825
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 14 of 112




From: elodiepass@hotmail.com
Subject: Re: Image used on CorbisImages.com
Date: Mon, 13 Apr 2015 09:06:31 ‐0400
To: fuersten@gmail.com

Thank you Lucia.

I also wanted to advise you to check whether all the pictures of you that were on sale on Corbisimages were
shot the day that you signed a voucher because Bill is selling pictures of me from two independent bookings
with the release that I had originally signed ‐ which is were he messed himself up.

Have a very good week,

Elodie.




Sent from my iPhone

On Apr 13, 2015, at 7:51 AM, Lucia Fiala <fuersten@gmail.com> wrote:

          Elodie,
          I am very sorry for not replying to this earlier!
          Yes, there are many similarities, he pretty much told me the same. When you look at that
          release that I signed, to me it looks put together and photocopied later, however, at that time,
          it was very hard to fight back.
          There might be some statutory limits for me to take this further, i am not sure ‐ it has been
          forever... I do not have a release and it will be hard to get it for me as i am not on a good terms
          with my former agency (however, it was a shoot for a good housekeeping and i am sure there is
          some record of that somewhere).
          However, feel free to share my conversation with your lawyer, i would be happy if it helps!

          Cheers,

                                                           1
                                          HIGHLY CONFIDENTIAL                                       P00826
        Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 15 of 112
Lucia

Sent from my iPhone

On Apr 1, 2015, at 9:44 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

         Dear Lucia,

         As you can tell, there are similarities between your case and mine. Bill Diodato
         made me sign a voucher on a light test that we were doing for Clinique
         Cosmetics, he also claimed that it was for his personal promotion and then
         proceeded to sell both the pictures from said shoot and those from a waist down
         shoot that took place years later via a different agency to Getty Images for a
         profit.

         Now, I have spoken to my lawyer about your case and he says




         Also, I was wondering if there was any mention of Bill Diodato's legal
         representation on the release that you signed. You see, I do not have a copy of
         mine which is what makes my case tricky because the voucher that Bill Diodato
         has used to sell my images has been altered to suit the product of both shoots;
         in other words: Bill added stuff to the object line to make it seem like I signed
         one voucher for both jobs even though they were shot 4 years apart for two
         distinct clients and via two very distinct agencies.

         Do you mind if I forward the communication between you, Bill and his producer
         to my lawyer ‐just so he has an idea of the character that we are dealing with?

         I will keep you in the loop regarding how we can join forces after I have a proper
         interview with my lawyer tomorrow.

         Thank you for sharing your story with me.

         Elodie.

         PS: reading Bill's responses to you in the thread makes me want to contact him
         and put him in his just place. The simple fact that he is using a pseudo to sell our
         pictures to image banks is a clear sign of his dishonesty. This is making me so
         mad at him.

         Sent from my iPhone

         On Apr 1, 2015, at 2:22 PM, Lucia Fiala <fuersten@gmail.com> wrote:

                   Hi Elodie,
                                                   2
                                  HIGHLY CONFIDENTIAL                                        P00827
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 16 of 112
       thank you again for your email. hope all is well with you!
       yes, actually, I will fwd you my communication with that
       "photographer". I found out in 2008, when at home (in Slovakia) i
       found myself promoting a mineral water. I had no idea what the
       hell was going on and contacted the mineral water company
       through my lawyer at home. they nastily came back to me telling
       me that they bought the image and treatening me to sue for
       defamation (really interesting). when I got back to Bill, he sent me
       something I signed in 2006 when shooting Good Housekeeping
       with him ‐ I will fwd you the whole conversation I had with him at
       that time, quite interesting.
       that being said, I actually did sign smth ‐ i was quite stupid and he
       gave me this release at the photoshoot claiming he needed it for
       himself. since it has been quite some time, i do not remember
       exactly what he explained to me, if i knew what he'll do, i would
       never sign anything. that is why i cannot really do anything legally
       against him, although believe me, I would LOVE to!
       I had been working as a model for 12 years, but this never ever
       happened to me except for this idiot...

       so please let me know if i can help you anyhow, but
       unfortunatelly i cannot sue him as well...;(
       regards,
       Lucia

       On Wed, Apr 1, 2015 at 10:12 AM, Lucia Fiala
       <fuersten@gmail.com> wrote:
              Dear Elodie,

              It is nice hearing from you! I will reply over the
              lunchtime, I cannot now.
              Talk to you soon,
              Lucia

              On Wed, Apr 1, 2015 at 9:46 AM, Elodie
              PASSELAIGUE <elodiepass@hotmail.com> wrote:
                      Dear Lucia

                      Please forgive my intrusion. I
                      requested your email address from
                      Meghan at Decorum because I am
                      litigating against a photographer
                      whom is using a few of my
                      photographs illegally ‐ one of which
                      has ended up being used for the
                      Brilliant Distinctions Program
                      campaign (ran by Allergan, the

                                         3
                        HIGHLY CONFIDENTIAL                                    P00828
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 17 of 112
                  umbrella company for Botox,
                  Juvederm, and a few more plastic
                  surgery related brands...) ‐ yet while
                  I was flipping through his catalog of
                  royalty‐free pictures online to
                  account for how many pictures he
                  had of me on his stock photography
                  platforms, I came across 7 pictures
                  of you. Below is one of them.




                                                 have
                  you ever shot with a photographer
                  named Adrianna Williams,
                  presumably based in LA? ...I have
                  not. Yet, "she" is selling my pictures
                  royalty‐free on Getty Images and
                  yours on Corbis. Go
                  to Corbisimages.com and flip
                  through, you will see the pictures
                  that I am referring to (there are
                  some on page 8, 11, 13, 14 and 15 if
                  I am not mistaken).

                  Now, have you ever shot with Bill
                  Diodato? ...I have and he was the
                  photographer on both jobs that the
                  pictures being sold for stock in my
                  case have been extracted from.




                                    4
                    HIGHLY CONFIDENTIAL                         P00829
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 18 of 112




                  Sincerely,

                  Elodie.

                  Sent from my iPhone




                                  5
                    HIGHLY CONFIDENTIAL                         P00830
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 19 of 112




From: elodiepass@hotmail.com
Subject: Re: Image used on CorbisImages.com
Date: Tue, 28 Jul 2015 15:10:21 ‐0400
To: fuersten@gmail.com

Hi Lucia!

Please let me know if you would like to discuss this further. I have a much more respected lawyer now.

Elodie.

Sent from my iPhone

On Apr 13, 2015, at 7:51 AM, Lucia Fiala <fuersten@gmail.com> wrote:

          Elodie,
          I am very sorry for not replying to this earlier!
          Yes, there are many similarities, he pretty much told me the same. When you look at that
          release that I signed, to me it looks put together and photocopied later, however, at that time,
          it was very hard to fight back.
          There might be some statutory limits for me to take this further, i am not sure ‐ it has been
          forever... I do not have a release and it will be hard to get it for me as i am not on a good terms
          with my former agency (however, it was a shoot for a good housekeeping and i am sure there is
          some record of that somewhere).
          However, feel free to share my conversation with your lawyer, i would be happy if it helps!

          Cheers,
          Lucia

          Sent from my iPhone

          On Apr 1, 2015, at 9:44 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

                 Dear Lucia,


                                                           1
                                          HIGHLY CONFIDENTIAL                                       P00831
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 20 of 112
 As you can tell, there are similarities between your case and mine. Bill Diodato
 made me sign a voucher on a light test that we were doing for Clinique
 Cosmetics, he also claimed that it was for his personal promotion and then
 proceeded to sell both the pictures from said shoot and those from a waist down
 shoot that took place years later via a different agency to Getty Images for a
 profit.

 Now, I have spoken to my lawyer about your case and he says that




 Also, I was wondering if there was any mention of Bill Diodato's legal
 representation on the release that you signed. You see, I do not have a copy of
 mine which is what makes my case tricky because the voucher that Bill Diodato
 has used to sell my images has been altered to suit the product of both shoots;
 in other words: Bill added stuff to the object line to make it seem like I signed
 one voucher for both jobs even though they were shot 4 years apart for two
 distinct clients and via two very distinct agencies.

 Do you mind if I forward the communication between you, Bill and his producer
 to my lawyer ‐just so he has an idea of the character that we are dealing with?

 I will keep you in the loop regarding how we can join forces after I have a proper
 interview with my lawyer tomorrow.

 Thank you for sharing your story with me.

 Elodie.

 PS: reading Bill's responses to you in the thread makes me want to contact him
 and put him in his just place. The simple fact that he is using a pseudo to sell our
 pictures to image banks is a clear sign of his dishonesty. This is making me so
 mad at him.

 Sent from my iPhone

 On Apr 1, 2015, at 2:22 PM, Lucia Fiala <fuersten@gmail.com> wrote:

           Hi Elodie,

           thank you again for your email. hope all is well with you!
           yes, actually, I will fwd you my communication with that
           "photographer". I found out in 2008, when at home (in Slovakia) i
           found myself promoting a mineral water. I had no idea what the
           hell was going on and contacted the mineral water company
           through my lawyer at home. they nastily came back to me telling
           me that they bought the image and treatening me to sue for
                                           2
                           HIGHLY CONFIDENTIAL                                       P00832
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 21 of 112
       defamation (really interesting). when I got back to Bill, he sent me
       something I signed in 2006 when shooting Good Housekeeping
       with him ‐ I will fwd you the whole conversation I had with him at
       that time, quite interesting.
       that being said, I actually did sign smth ‐ i was quite stupid and he
       gave me this release at the photoshoot claiming he needed it for
       himself. since it has been quite some time, i do not remember
       exactly what he explained to me, if i knew what he'll do, i would
       never sign anything. that is why i cannot really do anything legally
       against him, although believe me, I would LOVE to!
       I had been working as a model for 12 years, but this never ever
       happened to me except for this idiot...

       so please let me know if i can help you anyhow, but
       unfortunatelly i cannot sue him as well...;(
       regards,
       Lucia

       On Wed, Apr 1, 2015 at 10:12 AM, Lucia Fiala
       <fuersten@gmail.com> wrote:
              Dear Elodie,

              It is nice hearing from you! I will reply over the
              lunchtime, I cannot now.
              Talk to you soon,
              Lucia

              On Wed, Apr 1, 2015 at 9:46 AM, Elodie
              PASSELAIGUE <elodiepass@hotmail.com> wrote:
                      Dear Lucia

                      Please forgive my intrusion. I
                      requested your email address from
                      Meghan at Decorum because I am
                      litigating against a photographer
                      whom is using a few of my
                      photographs illegally ‐ one of which
                      has ended up being used for the
                      Brilliant Distinctions Program
                      campaign (ran by Allergan, the
                      umbrella company for Botox,
                      Juvederm, and a few more plastic
                      surgery related brands...) ‐ yet while
                      I was flipping through his catalog of
                      royalty‐free pictures online to
                      account for how many pictures he
                      had of me on his stock photography

                                         3
                        HIGHLY CONFIDENTIAL                                    P00833
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 22 of 112
                  platforms, I came across 7 pictures
                  of you. Below is one of them.

                  The lawyer that I retained to litigate
                  against this photographer is telling
                  me




                                                 have
                  you ever shot with a photographer
                  named Adrianna Williams,
                  presumably based in LA? ...I have
                  not. Yet, "she" is selling my pictures
                  royalty‐free on Getty Images and
                  yours on Corbis. Go
                  to Corbisimages.com and flip
                  through, you will see the pictures
                  that I am referring to (there are
                  some on page 8, 11, 13, 14 and 15 if
                  I am not mistaken).

                  Now, have you ever shot with Bill
                  Diodato? ...I have and he was the
                  photographer on both jobs that the
                  pictures being sold for stock in my
                  case have been extracted from.




                  Sincerely,

                  Elodie.
                                     4
                    HIGHLY CONFIDENTIAL                         P00834
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 23 of 112


                  Sent from my iPhone




                                  5
                    HIGHLY CONFIDENTIAL                         P00835
                   Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 24 of 112




From: elodiepass@hotmail.com
Subject: Re: photos
Date: Wed, 1 Apr 2015 15:12:37 ‐0400
To: fuersten@gmail.com

Thank you so much Lucia.


I will explain better after I am done with work.

Elodie.

Sent from my iPhone

On Apr 1, 2015, at 2:26 PM, Lucia Fiala <fuersten@gmail.com> wrote:

          Hi Elodie,
          See my conversation below with him....
          Lucia



          ‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐‐
          From: linda <linda@billdiodato.com>
          Date: Tue, Apr 22, 2008 at 8:13 AM
          Subject: Re: photos
          To: Lucia Fiala <fuersten@gmail.com>


          Lucia,

          You are correct in that there is no box to check on the model release.
          The industry standard model releases do not have a box to check off
          different usages for imagery.

          I would never assume or imply that you want your images sold or not
                                                          1
                                          HIGHLY CONFIDENTIAL                      P00836
      Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 25 of 112
sold. This is not my business... We are very upfront with all the models
about what the images could be used for or not used for. All seasoned
models read over the contracts, either sign them or not and can choose
to mark them up as they wish.

I have forwarded all correspondence to Corbis and our Company
Lawyers, Sanders Ortoli Vaughn Flam & Rosendstadt LLP. in the
event you have any other questions for them. Feel free to contact
Corbis with regard to the release. They could probably answer more
of your questions than I can.

Respectfully,
Linda Hilfiker

Producer
Bill Diodato Photography, LLC.



On Apr 21, 2008, at 7:56 PM, Lucia Fiala wrote:

       Hello Linda,

       I do not see any box on the contract, that I could have checked, so
       you won't sell my images everywhere...I'm attaching the contract, it
       is not there...So please don't make it sound as if I wanted my images
       to be sold!

       And I believe you, that there were a few models, that decided not to
       sign, because you didn't really tell us, what we were signing! (and a
       contract made under the German law???)
       All I ever wanted to do was a few ads for free across the Europe, as
       you can imagine!


       Thank you,
       Lucia



       On Mon, Apr 21, 2008 at 12:23 PM, linda <linda@billdiodato.com> wrote:
                 Hello Lucia,

                 This is Linda, Bill's Producer. Bill is out of town shooting and
                 passed
                 the below emails on to me last evening.

                 I would like to start out by saying; that Bill does not deal with the
                                                   2
                                  HIGHLY CONFIDENTIAL                                    P00837
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 26 of 112
       model
       releases.
       Colleen, myself and Corbis deal with all of Bill's releases.

       It is standard practice for our office to ask the models for a model
       release. If one of us is
       not on set we ask that one of Bill's assistants ask for a
       release. This
       release is scanned,
       along with a photo from given shoot, and put into our archives.
       Each model
       is given the choice
       to either sign the release or not. There have been very few
       models that
       have chosen NOT to sign
       a release as this is a pretty straight forward model release.

       I would like to assure you that Bill has not scammed you nor has
       anyone in
       our office. Bill has
       the utmost respect for his clients, the models he has
       photographed and his
       crew members.

       I would appreciate it if you could pass on all other
       correspondence to
       Colleen or myself. We understand
       your need to express your feelings to Bill, but he does not deal
       with
       issues such as; budgets, invoicing,
       releases, contracts or legalities. Bill's responsibility to his clients
       and our office is to create beautiful
       photographs!

       Should you have any further questions or concerns, please
       contact Linda or
       Colleen at 212‐563‐1724.

       Respectfully,

       Linda Hilfiker
       Producer

       linda@lhproduction.com




                                          3
                         HIGHLY CONFIDENTIAL                                     P00838
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 27 of 112


       On Apr 20, 2008, at 11:20 PM, Lucia Fiala wrote:

                Bill,

                I am very aware you did everything by the book.
                You knew exactly what
                you were doing. At the same time, to me, it is very
                strange, that the
                contract you gave me to sign (or your assistant)
                was written according
                to German law. And that's why I said you scammed
                me.
                Especially because this all happened during a
                photoshoot for a
                magazine through the agency, not a test or
                anything.

                I know you call yourself an artist with a great
                reputation, my own
                experience is, however, different. I've never met a
                photographer that
                did anything even remotely similar...

                Anyways, thank you for "being forthcoming with
                the information",

                Lucia

                On Sun, Apr 20, 2008 at 8:53 PM, Bill diodato
                <bill@billdiodato.com>
       wrote:


                        Lucia,

                        I have forwarded this to my
                        producer Linda Hilfiker and my stock
                        agent
                        Corbis who sell the images.
                        I am fairly certain I did not ask you
                        for a release, I believe it was
       my
                        first assistant who asked for a
                        release.
                        I never deal with stock or anything
                        related to it. My office deals with

                                          4
                          HIGHLY CONFIDENTIAL                         P00839
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 28 of 112
                    this (if you would like to contact
                    either Linda or Colleen at the office
                    212‐563‐1724 they would be happy
       to
                    try and help you with this.)

                    Furthermore, I am sorry you feel the
                    way you do but we have done
       everything
                    by the book. We own the
                    rights to the image and I have been
                    informed that my agent can sell the
                    image for anything they would like.
                    As a courtesy to you (based on your
                    displeasure) I offered to not sell
       the
                    image for any sensitive issue
                    topics. I would appreciate it if you
                    would refrain from saying "I
       scammed
                    you" or mislead you. It is not forged
                    nor is it tampered with so please
                    refrain from this slanderous
                    communication. I have a great
                    reputation
       and
                    do not appreciate you negative
                    comments and attacking nature. I
                    have
       been
                    very forthcoming with information,
                    this is not
                    the behavior of a scam artist...

                    Finally, models that sign a release
                    will cross out what he or she does
       not
                    wish the image to be sold/used for
                    and you did not do so. Hence your
       image
                    and many others are being offered
                    for sale by my stock agent.

                                       5
                      HIGHLY CONFIDENTIAL                       P00840
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 29 of 112


                  Respectfully,
                  Bill Diodato




                  On Apr 20, 2008, at 6:51 PM, Lucia
                  Fiala wrote:


                  Bill,

                  I do not have the image in question,
                  since I never had it, and the
                  hard copy from the magazine is at
                  home in Slovakia...
                  It was a cheezy smile image in a
                  yellow top that you took while
                  shooting for the "Good
                  Housekeeping". As much as I
                  remember from that
                  shoot you asked me to sign the
                  release so you can use the images
                  for
                  your web site...the scan of the
                  contract is attached, although the
                  only readable part are the
                  signatures...

                  I am thankful, that you do not use
                  the images for the cigarettes,
                  drugs, etc....Finding myself in the ad,
                  that basically says, that I
                  look good for being 97 years old
                  because I drink the mineral water
                  was
                  humiliating. Not to mentioned, that I
                  wasn't paid for it, because you
                  scammed me...

                  I'm just shocked that I let this
                  happened to me, not to mentioned,
                  that when my lawyers started to
                  investigate in the matter, since I had
                  no idea where the picture in the ad
                  comes from, the mineral water
                                     6
                    HIGHLY CONFIDENTIAL                         P00841
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 30 of 112
                    company started to threaten me
                    that they'll take me to the court, as
                    they claim, I harmed the good name
                    of the company...

                    Lucia


                    On Sun, Apr 20, 2008 at 1:14 AM,
                    Bill diodato <bill@billdiodato.com>
       wrote:



                    Hello lucia,

                    Assuming your image is being sold in
                    the stock arena as you have
       mentioned,
                    you should
                    know that many agents contact
                    photographers looking for images
                    that are
                    sitting in the filling
                    cabinets so they may sell them. It is
                    a reality of our ever changing
                    business. Please send me the image
                    in question and I will look into this
                    ASAP.

                     I will also assure you that if my
                    image of you has been made
                    available
       for
                    sale by a stock agent it can never be
                    sold for any sensitive matter such
       as
                    fur, drugs, alcohol, medicine,
                    cigarettes or any sex related issues.
                    All of my images are barred from
                    these type of sales, so no I am not
       that
                    desperate.

                    Where do you live? Are you in the
                    US?
                                       7
                      HIGHLY CONFIDENTIAL                       P00842
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 31 of 112
                  Please send me a scan of the image
                  you are referring to.

                  Thank you,
                  Bill




                  On Apr 19, 2008, at 11:45 PM, Lucia
                  Fiala wrote:


                  Hi,

                  I didnt know you were so desperate,
                  that you chase the models at the
                  photoshoots with some strange
                  contracts written under German law
                  and
                  then sell the pictures to the
                  European agencies....You looked as a
                  decent photographer....

                  Anyways, can you tell me where
                  everywhere you sold my pictures to?
                  So
                  I can spare myself the problems and
                  the humiliation when trying to
                  trace the origin of the pictures that
                  appeared in a major ad for a
                  mineral water in the Czech and
                  Slovak Republic?

                  Thanks,
                  Lucia



                  <contract.pdf>

                  Bill Diodato Studio
                  212.563.1724
                  fax‐ 212.594.3603




                                    8
                    HIGHLY CONFIDENTIAL                         P00843
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 32 of 112



       <contract.pdf>




                                 9
                        HIGHLY CONFIDENTIAL                     P00844
                 Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 33 of 112




From: elodiepass@hotmail.com
To: bramphil@gmail.com
CC: elodiepass@hotmail.com
Subject: Getty link
Date: Thu, 18 Jun 2015 16:55:46 +0000

Hi again Phil!

...To simplify your search, here is the link for Adrianna Williams on Getty:

http://www.gettyimages.com/search/photographer?excludenudity=true&family=creative&page=1&photogra
pher=adrianna%20williams&phrase=&sort=best

And here is the Corbis Images link:

http://www.corbisimages.com/Search#pg=adrianna+williams

Happy Thursday!

Elodie.



Date: Fri, 12 Jun 2015 22:13:02 ‐0400
Subject: Re: Gillette Unauthorized Use
From: bramphil@gmail.com
To: elodiepass@hotmail.com

Alright, sign me up.

On Fri, Jun 12, 2015 at 9:31 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:
          Actually, Phil,




                                                         1
                                         HIGHLY CONFIDENTIAL                          P00845
     Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 34 of 112
Elodie.

Sent from my iPhone

On Jun 12, 2015, at 8:28 PM, Phil Bram <bramphil@gmail.com> wrote:

          Thanks, Elodie. Anything I can do to help even if I get nothing out of it. Phil.

          On Fri, Jun 12, 2015 at 7:54 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com>
          wrote:
                 Phil, this is what Bill Diodato does.



                 I will contact you in more details soon. Thank you for being on
                 board.

                 Elodie.

                 Sent from my iPhone

                 On Jun 12, 2015, at 7:50 PM, Phil Bram <bramphil@gmail.com>
                 wrote:

                           FYI, I had absolutely no idea that he slipped that
                           form into the release that day. I was shooting up to
                           3‐4 jobs a week then and he put one past me. Dana
                           reamed me out for it, for not paying attention, but
                           it was a sinister move. Phil.

                           On Fri, Jun 12, 2015 at 7:43 PM, Phil Bram
                           <bramphil@gmail.com> wrote:
                                  Thank you!

                                  On Fri, Jun 12, 2015 at 7:43 PM, Ali
                                  Grace Marquart
                                  <Ali.Grace@wilhelmina.com> wrote:
                                         Completely agree, Phil.

                                         I am copying Elodie on
                                         this email so you two can
                                         connect,




                                         If there's anything I can
                                         do to assist with this,

                                                     2
                                    HIGHLY CONFIDENTIAL                                      P00846
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 35 of 112
                        please let me know and I
                        will be happy to do so.

                        Best regards,
                        Ali

                        From: Phil Bram
                        <bramphil@gmail.com>
                        Date: Friday, June 12,
                        2015 7:41 PM
                        To: Ali Grace Marquart
                        <Ali.Grace@wilhelmina.
                        com>
                        Subject: Re: Gillette
                        Unauthorized Use

                        Hi, Ali! This is great
                        news. This has been a
                        thorn in my side for
                        quite sometime



                                 It's the principle
                        of the thing. I am on
                        board. Thanks for
                        reaching out. Phil.

                        On Fri, Jun 12, 2015 at
                        12:20 PM, Ali Grace
                        Marquart
                        <Ali.Grace@wilhelmina.c
                        om> wrote:
                                 Hi Phil,

                                 I hope
                                 this
                                 email
                                 finds
                                 you
                                 well. I'
                                 m not
                                 sure if
                                 you
                                 remem
                                 ber me,
                                 but in




                                     3
                    HIGHLY CONFIDENTIAL                         P00847
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 36 of 112




                                 4
                    HIGHLY CONFIDENTIAL                         P00848
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 37 of 112




                              I have
                              been in
                              touch
                              with
                              another
                              model




                                 5
                    HIGHLY CONFIDENTIAL                         P00849
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 38 of 112




                              Best
                              regards,
                              Ali

                              Ali
                              Grace
                              Marqu
                              art
                              General
                              Counsel
                              ……………
                              ……………
                              ……………
                              …………..
                              Wilhelm
                              ina
                              Internat
                              ional,
                              Ltd.
                              300 Park
                              Avenue
                              South
                              New
                              York,
                              New
                              York
                              10010
                              T: 212‐
                              473‐
                              0700 F:
                              646‐

                                 6
                    HIGHLY CONFIDENTIAL                         P00850
            Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 39 of 112
                                                  390‐
                                                  3540




                                          ‐‐
                                          "what's madness but
                                          nobility of soul at odds
                                          with circumstances?"
                                          Theodore Roethke




                                   ‐‐
                                   "what's madness but nobility of soul
                                   at odds with circumstances?"
                                   Theodore Roethke




                            ‐‐
                            "what's madness but nobility of soul at odds with
                            circumstances?" Theodore Roethke




              ‐‐
              "what's madness but nobility of soul at odds with circumstances?" Theodore
              Roethke




‐‐
"what's madness but nobility of soul at odds with circumstances?" Theodore Roethke




                                                      7
                                     HIGHLY CONFIDENTIAL                                   P00851
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 40 of 112




                    HIGHLY CONFIDENTIAL                         P00852
            Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 41 of 112




       ‐‐
       "what's madness but nobility of soul at odds with circumstances?" Theodore Roethke




‐‐
"what's madness but nobility of soul at odds with circumstances?" Theodore Roethke




                                                    2
                                     HIGHLY CONFIDENTIAL                                    P00853
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 42 of 112




Date: Wed, 15 Jul 2015 00:19:39 ‐0400
Subject: Re: Did you find any pictures of yourself on the Getty or Corbis Images websites?
From: bramphil@gmail.com
To: elodiepass@hotmail.com

Yes, that is me. Okay. thanks, I will contact him.

On Tue, Jul 14, 2015 at 10:44 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:
       Hi Phil!

       Well, this is great




       Good night!

       Elodie.

       PS: This is you in the attachment, correct?



       Date: Tue, 14 Jul 2015 18:52:33 ‐0400
       Subject: Re: Did you find any pictures of yourself on the Getty or Corbis Images websites?
       From: bramphil@gmail.com
       To: elodiepass@hotmail.com


       Please keep me posted.

       On Tue, Jul 14, 2015 at 6:47 PM, Phil Bram <bramphil@gmail.com> wrote:
                  I'm on page #3 of the Corbis.

                                                       1
                                          HIGHLY CONFIDENTIAL                                 P00854
     Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 43 of 112
       On Tue, Jul 14, 2015 at 6:46 PM, Phil Bram <bramphil@gmail.com> wrote:
              Hey, Elodie. I DID respond. Not sure why you didn't receive it. YES,
              I am on there!

              On Tue, Jul 14, 2015 at 10:32 AM, Elodie PASSELAIGUE
              <elodiepass@hotmail.com> wrote:
                     Dear Phil,


                     As I have not heard back from you, I was
                     wondering if you could tell me whether you found
                     yourself on either the Getty or Corbis Images
                     websites.

                     Thank you for getting back to me at your
                     convenience.

                     Just an FYI, the lawyer that I have retained for the
                     Getty portion of this case (as my pictures only
                     appear on the Getty website) is no other than the
                     one whom fought for the Bernie Madoff victims to
                     get some form of class action compensation: he is
                     an amazing lawyer and a good person all in one.


                     Elodie.




              ‐‐
              "what's madness but nobility of soul at odds with circumstances?"
              Theodore Roethke




       ‐‐
       "what's madness but nobility of soul at odds with circumstances?" Theodore
       Roethke




‐‐
"what's madness but nobility of soul at odds with circumstances?" Theodore Roethke
                                               2
                               HIGHLY CONFIDENTIAL                                   P00855
            Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 44 of 112




‐‐
"what's madness but nobility of soul at odds with circumstances?" Theodore Roethke




                                                    3
                                     HIGHLY CONFIDENTIAL                             P00856
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 45 of 112




       Exhibit 13
                                         CaseLOJF  Pre-Filing HourlyDocument
                                              1:16-cv-01362-VSB      Time Records
                                                                             104-2- Redacted  for Public
                                                                                     Filed 11/14/18  PageFiling
                                                                                                             46 of 112
Entry #    Date        Hours                                                                                      Description
                                                                                               Thomas A. Canova
  1         6/5/2015   0.5      Emails with Max Assoulin and Elodie Passelaigue re new matter against Getty and photographer Bill Diodato; research re potential plaintiff
  2         6/6/2015     1     Telephone discussion with Ms. Passelaigue, and review of her email re background of dispute
  3         6/8/2015   0.25    Emails with Ms. Passelaigue, and conferences with JF, re new matter.
  4        6/13/2015    1.5    Teleconference with JF and Ms. Passelaigue, follow up conference with JF, re new matter; emails with client re Clinique background.
  5        6/18/2016   0.1     Emails with client and emails with MP.
  6        6/22/2016     1     Begin review of research re causes of action.
  7        6/26/2015    0.5    Confer with JF, emails with Ms. Passelaigue, re proceeding with new matter.
                               Telecon with Ms. Passelaigue re class action billing procedures and proposed engagement letter agreement; related conference with JF; review cases and confer
   8        7/2/2015   2.75    with MP re further legal research re causes of action
   9        7/7/2015     1     Preparation of draft Engagement Letter, related emails with JF and client.
  10        7/8/2015   0.25    Finalize Engagement Letter, related emails with client.
  11       7/10/2015   3.25    Emails with client re executed Engagement Letter; related emails with JF; begin preparation of draft Complaint.
  12       7/13/2015    2.5    Continue preparation of draft complaint.
  13       7/14/2015     3     Continue preparation of draft complaint.
  14       7/15/2015   2.75    Emails with Phil Bram re Corbis; related emails and conference with JF; continue review of legal research and review of draft Complaint.
  15       7/16/2015     3     Telecon with MP and P. Bram re Diodato fraud; follow up conference with JF; continue review of legal research re causes of action.
  16       7/23/2015   0.75    Emails with client re P. Bram and further details of case; telecon with client re further details of case; follow up internal conference.
  17       9/14/2015     1     Review draft complaint and further legal research; related conference with MP
  18       9/17/2015   0.25    Confer with MP re causes of action.
  19       9/18/2015    3.5    Revisions to draft complaint.
  20       9/21/2015   2.75    Revisions to draft complaint.
  21       9/22/2015     3     Revisions to draft complaint.
  22       9/23/2015     4     Finalize draft complaint for client review; email to client for same, identifying specific paragraphs for further discusssion.
  23       10/8/2015   0.25    Email to Phil Bram, emails with JF re                                     ; emails with JF re Getty licenses, Lanham Act claim against Allergan
  24       10/9/2015    0.5    Emails with P. Bram; telephone discussion with and emails to Kathy Geraghty (Images NYC owner) re pregnant Farley photo on Getty site
  25      10/13/2015    0.5    Review of JF revised draft complaint; emails with JF
  26      10/14/2015   1.25    Telecon with client re allegations in draft complaint.
  27      10/15/2015     3     Revisions to draft complaint.
  28      10/16/2015     2     Revisions to draft complaint.
  29      10/19/2015    2.5    Finalize next draft of complaint for client review; email to client re specific paragraphs for further discussion.
  30      10/21/2015    0.5    Telephone discussion and emails with K. Geraghty re Farely photo on Corbis.
  31      10/23/2015   0.75    Emails with client re Lucia Fiala; telecon with client and MP re factual allegations in draft complaint
  32      10/28/2015   0.25    Emails with JF re Getty corporate entities and license agreements.
  33       11/4/2015    1.5    Revisions to draft complaint for JF and MP review.
  34       12/7/2015     1     Continue preparation of complaint and related conferences with MP
  35       12/9/2015   0.75    Continue preparation of complaint and related conferences with MP
  36      12/28/2015    0.5    Confer with MP re redrafting of causes of action based on each element in statutes and leading cases
  37      12/29/2015    1.5    Revisions to draft complaint causes of action
  38      12/30/2015     1     Finalize next draft of complaint for client review; email to client re specific allgeations for further discussion.
                               Emails with cleint re                                                                                                      ; conferences with JF and MP re confirming
  39       1/25/2016    1.5    factual and legal support for each element of every cause of action.
  40       2/10/2016    0.5    Confer with MP re finalizing all papers

                                                                                                 1
                                         Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 47 of 112
Entry #    Date        Hours                                                                                   Description
  41      2/11/2016      1     Finalize next draft of complaint for client review; email to client regarding newest revisions
  42      2/12/2016     0.25   Confer with MP re filing procedures in SDNY.
  43      2/22/2016     3.5    Attention to finalizing and filing Complaint and all papers to commence new action; related emails with client, and internal conferences.
          Subtotal =   63.1
                                                                                              Melanie Persinger
  44       6/15/2015    0.3    discussing case with Jack and beginning investigation of claims
  45       6/18/2015    0.1    reading email from client and followup emails from Tom
  46       6/22/2015    7.2    researching potential causes of action
  47        7/2/2015    0.3    discussing case with Tom, Tran, and Trevor; call to client
  48        7/7/2015    0.7    discussing causes of action with Tom; reading email from Tom regarding case; and researching claims further based on discussion
  49        7/8/2015     5     research re causes of action
  50        7/9/2015    6.2    research re causes of action
  51       7/10/2015    5.5    research for and drafting of Complaint, including discussing potential claims with Jack
  52       7/13/2015     6     research for and drafting of Complaint
  53       7/14/2015     7     research for and drafting of Complaint
  54       7/15/2015    7.5    research for and drafting of Complaint
  55       7/16/2015    6.8    research for and drafting of Complaint
  56       7/16/2015    0.7    call with potential plaintiff/class member
  57       7/17/2015    0.8    research for and drafting of complaint
  58       7/23/2015     1     Call with Elodie regarding case investigation; follow up discuss with Jack and Tom
  59       7/28/2015    4.7    reseach for and drafting of complaint
  60       7/29/2015     2     reseach for and drafting of complaint
  61       8/10/2015    4.7    edits to complaint and case investigation
  62       8/11/2015    7.5    edits to complaint and case investigation
  63       9/14/2015     1     discussing complaint with Tom; doing case research and saving relevant documents
  64       9/17/2015    0.3    discussing case with Tom and saving relevant documents to file
  65       9/29/2015    7.3    edits to complaint
  66       9/30/2015     7     research for and edits to complaint
  67       10/1/2015     7     research for and edits to complaint
  68       10/2/2015    4.2    research for and edits to complaint
  69       10/9/2015    0.1    reading emails from Jack and Tom; sending photo link to Tom
  70      10/12/2015    0.2    discussing complaint with Jack and researching dates
  71      10/14/2015    1.3    conference call with Elodie
  72      10/22/2015    2.3    reivew of latest draft of complaint in preparation for call with client; call with client
  73      10/23/2015    2.2    call with elodie to research facts for complaint, including reading relevant emails and follow up research
  74       11/4/2015    0.8    review of current draft of complaint
  75      11/24/2015    4.2    research for complaint
  76      11/25/2015    5.7    research for complaint
  77       12/1/2015    4.5    research for complaint
  78       12/7/2015    2.8    discuss and draft complaint with tom
  79       12/9/2015    1.5    discuss and draft complaint with tom
  80      12/28/2015     2     drafting causes of action for complaint, including saving statutes and leading cases to file for Tom, and researching elements
  81      12/29/2015    2.2    drafting causes of action for complaint both by myself and later in the day with Tom

                                                                                                2
                                            Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 48 of 112
Entry #       Date        Hours                                                                                 Description
  82        12/30/2015     2.6    research for and drafting of complaint; reading Tom's email to Elodie with complaint attached
  83         1/25/2016     5.2    discuss complaint with Tom and edits to complaint; related conferences with TC and JF
  84         2/10/2016     1.7    research and conference with TAC to discuss and assist in draft of complaint
  85         2/10/2016     0.3    draft summons
  86         2/12/2016     0.5    finalizing filing documents and researching filing procedures for SDNY, discussing same with Tom

                            3
  87         2/22/2016            finalize all case initiation documents; check local rules and ECF rules re filing requirements to answer Tom's questions; file complaint and supporting documents
             Subtotal =   143.9
                                                                                                  Jack Fitzgerald
  88      6/13/2015         1     Call with Elodie Passelaigue regarding possible class action against Getty.
  89      10/8/2015        0.6    Review draft Complaint.
  90      10/12/2015       7.7    Revise draft Complaint and send to Mr. Canova to review.
  91      10/14/2015        1     Call with Elodie Passelaigue, Mr. Canova, and Ms. Persinger to discuss case strategy, issues, and current draft of Complaint.
  92      10/22/2015       1.5    Call with Elodie Passelaigue, Mr. Canova, and Ms. Persinger to discuss current Complaint draft and outstanding questions.
  93      10/28/2015       0.3    Investigation concerning proper Getty entity to name as defendant, and locations of various Getty entities.
  94      11/4/2015        2.2    Review and revise latest draft of Complaint and revert to Mr. Canova.
  95      1/26/2016        0.4    Confer with Mr. Canova and Ms. Persinger regarding Complaint and                                                        .
  96      2/12/2016        0.2    Review draft Complant and revise images and line spacing in certain places.
             Subtotal =   14.9

                Total =   221.9




                                                                                                   3
                                   CaseLOJF Post-Filing HourlyDocument
                                        1:16-cv-01362-VSB      Time Records
                                                                       104-2- Redacted   for Public
                                                                               Filed 11/14/18   PageFiling
                                                                                                        49 of 112
Entry #   Date         Hours                                                                              Description
                                                                                         Tom Canova
  97      2/26/2016     0.5    Emails regarding service on defendants and review of Proofs of Service; follow up related emails.
                               Telecon with Getty/Diodato counsel N. Wolff and S. Sholder re extension of time to respond to complaint; emails confirming same; telephone discussion and
 98        3/1/2016    0.75    email with Lauren Benward (signed Release as witness).
 99        3/2/2016     0.1    Further emails with L. Benward.
 100       3/3/2016    0.25    Email to client with update of developments
 101       3/9/2016     0.1    Further emails with L. Benward; related emails with client.
 102      3/11/2016     0.1    Review defs' letter motion to extend time for answer
 103      3/15/2016    0.25    Review court's order granting extension of time to answer; emails with Getty counsel re scheduling telecon; related emails with client
 104      3/16/2016      1     Telecon with defendants' counsel re results of their investigation; follow up internal conferences; emails with client re
 105      3/23/2016    0.25    Emails with client re Haley Higgins;
 106      3/30/2016      1     Telephone discussion with Simone Awor re nudes on Corbis; preparation of related notes.
                               Emails with client re continued investigation for other defrauded models; emails with Chris Ryan; review of images of Willy models on Getty; research re
                               questioned document experts; related telephone discussions and emails with                      and          ; related emails with client; emails to potential
 107      3/31/2016     2.5    experts.
                               Continue research and emails re potential experts; review and analysis of defs' counsel letter re Rule 11, and supporting Benward and Hilfiker declarations;
 108       4/1/2016    2.75    review of defs' counsel email re 2009 Spiegel invoice.

 109       4/4/2016     0.5    Preparation of email report to client re Rule 11 letter and supporting declarations; further email to client re Spiegel invoice; emails with Mariel Booth.
 110       4/5/2016     0.5    Review defs' counsel email with Miller declaration and 2004 Clinique invoice; emails with client re same; emails with client re Lucia Fiala;
 111       4/6/2016      1     Telephone discussions with potential document and ink experts
                               Review Court's Order and Notice of Initial Conference; emails with defs' counsel re required joint letter to the court and proposed case management plan;
 112      4/11/2016    0.75    email status report to client.
 113      4/12/2016      1     Review and analysis of defs' letter to Court requesting conference for filing of MTD; related conference with MP.
 114      4/13/2016     0.5    Review draft letter to Court responding to defs' pre‐motion conference request; preparation of related notes

                               Review of Court order granting pre‐motion conference and directing plaintiff response letter re proposed MTD; revisions to draft letter to Court re proposed
 115      4/14/2016     2      MTD; related conference with MP; email from defs' counsel re required joint letter to Court with proposed Case Management Plan.
                               Further revisions to and finalize letter to Court re defs' proposed MTD; related conference with MP; telecon with defs' counsel re required joint letter to
 116      4/15/2016    2.25    Court with proposed Case Management Plan; follow up conference with MP.

                               Begin preparation for 4/27 Initial Case Conference and pre‐motion conference re defs' proposed MTD; confer with MP re same and re defs' threatened Rule
 117      4/18/2016    2.75    11 motion; revisions to and finalize draft required joint letter to Court for Initial Case Conference; related emails with defs' counsel.
                               Emails with opposing counsel re defs' sections for joint letter to Court; revisions to same; further emails with defs' counsel re same; review and revisions to
                               draft Case Management Plan; related emails with opposing counsel and revisions to same; telecon and emails with Richard Agudelo; review of defs'
 118      4/19/2016     3.25   Corporate disclosure filings;
          Subtotal =   24.05

                                                                                       Melanie Persinger
                               sending complaint, summons, ECF Rules & Instructions and Judge's Rules to AMS for service on 4 different defendants; responding to Tom's emails regarding
 119      2/23/2016     0.4    same; taking call from AMS regarding same
 120      3/10/2016     0.2    apply for SDNY ecf login; send letter to california supreme court for certificate of standing

                                                                                          1
                                       Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 50 of 112
Entry #       Date         Hours                                                                              Description
 121          3/16/2016     0.1    scanning and saving POS for complaint; review email from Elodie
 122          3/16/2016     0.7    call with opposing counsel to discuss her investigation of claims; review email from Elodie
                                   finalize and file motion for pro hac vice admission, including researching rules on chambers copies, scanning letter of good standing, and saving ECF stamped
 123          3/17/2016     0.3    docs in Docket folder
 124           4/5/2016     0.5    read emails; send Tom materials requested
 125          4/11/2016     0.1    review emails from Elodie and Tom
 126          4/12/2016      5     review letter requesting conference for leave to file pre‐answer MTD; begin draft of response
 127          4/13/2016     6.5    draft response letter to defendants' letter requesting conference to seek leave to file MTD
                                   conference with TC to discuss response to letter re MTD; edits to response letter; draft initial joint letter re Initial Conference; save template for case
 128          4/14/2016     3      management statement and scheduliung order and begin to fill out same; file response letter re MTD
                                   read rule 11 letter and declarations; conference with TC to discuss same as well as upcoming conference re MTD; research for and draft outline of arguments
 129          4/18/2016      6     for next week's hearing
 130          4/19/2016     4.5    research for and draft arguments relating to Rule 11 issues to be discussed at next week's hearing
 131          4/19/2016     1.5    teleconference with Richard Agudelo and follow up conference with TC
              Subtotal =   28.8

                                                                                            Jack Fitzgerald
                                   Prepare and file Proof of Service of Summons and Complaint on Getty Images, Inc.; together with Mr. Canova, participate in telephone call with Getty
 132      3/1/2016          0.6    counsel, Nancy Wolf.
 133      3/8/2016          0.2    File proof of service of Summons and Complaint on Getty Images (US), Inc.
 134      3/18/2016         0.2    Prepare and attempt to file proofs of service on Bill Diodato and Bill Diodato Photography, LLC (complete filing following day).
                                   Together with Mr. Canova and Ms. Persinger, telephone call with Elodie Passelaigue regarding phone call with Nancy Wolf and other case developments;
 135      3/23/2016         1      confer with Mr. Canova and Ms. Persinger after call.




                                                                                             2
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 51 of 112




       Exhibit 14
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 52 of 112




 From: Brittany Dairo <Brittany.Dairo@wilhelmina.com>
 Date: March 17, 2014 at 7:56:53 PM GMT+1
 To: ELODIE PASSELAIGUE <elodiepass@hotmail.com>
 Subject: Casting

 Casting REQUEST CASTING (3/18/2014)
 (03:20 PM - 03:20 PM)
 Client: DONNA DESETA CASTING**MESSAGE**
 Product: BOTOX
 Location: DONNA DESETA CASTING
 584 Broadway
 Suite 1001
 (Between Prince & Houston)
 New York, NY 10012

 Tel: 212-274-9696

 Notes: *** REQUEST CASTING ***

 Make up should be light and fresh (mascara, powder, gloss). They should wear a
 dark colored tank top.

                                        1
                              CONFIDENTIAL                                    P00002
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 53 of 112
 EVALUATION period -in NY or LA
 a.) - 'Before' shoot and injection - week of April 14
 b.) - Follow -up evaluation visit to doctor - week of April 21, possible week of
 April 28 depending on doctor avail.
 c.) - 'After' shoot week of May 12

 - Beauty print shoot - also week of May 12 - in LA

 TV shoot dates TBD.

 For the 'Evaluation Term' - $10,000 +20%
 Covers: a.) 'before' photo shoot, same day visit to doctor's office for product
 administration; b.) and evaluation visit, and: c.) 'after shoot.'

 For the Print 'National Term' - $40,000 +20%
 Covers one wardrobe day, one hair prep day (if needed) one/two 12-hr 'beauty'
 shoot; and Use and Exclusivity as noted above.

 For BTS/b-roll - SAG Industrial II contract at SAG scale. Three (3) year use term.

 Hold-over, travel days (if any) - at $500 +20%


 TV - model/performer will be issued a standard scale SAG television contract,
 with all standard provisions. Player will be guaranteed a minimum of $5,000 per
 fixed cycle, with all SAG earnings computed at 150% SAG scale.
 TV use - anticipated national network, spot, cable, Industrial and all electronic
 media. All SAG earnings will be computed at 150% SAG scale.

 B. - Terms/Conditions for 'National Term'
 Use Term: Three (3) years from first use.
 - One (possible 2 day) 12-hr print session.
 - One (if needed ) hair prep day.
 - Industrial (behind-the-scene) film will be shot at print session (covered by SAG
 contract).

 "Specifically, they cannot have had a BOTOX Cosmetic, Dysport or Xeomin
 injection within the past 4-6 months.


 PLEASE CONFIRM!!
 XOXOX

 <winmail.dat>




                                           2
                                CONFIDENTIAL                                         P00003
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 54 of 112




       Exhibit 15
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 55 of 112




From: Elodie PASSELAIGUE [mailto:elodiepass@hotmail.com]
Sent: Monday, March 28, 2016 3:24 PM
To: tom@jackfitzgeraldlaw.com; simone.awor@gmail.com
Cc: Elodie PASSELAIGUE <elodiepass@hotmail.com>
Subject: Introductory email

Dear Simone this is Mr Tom Canova ‐ extraordinary lawyer,
Dear Tom this is my friend Simone ‐ exceptional model an a great person as well,


As I explained to you Simone, Tom has helped me with a similar matter as the one we discussed. Please feel
free to contact him at your leisure.

Tom, Simone has given me her green light to provide you with her contact information, therefore please feel
free to reach out to her at your convenience.

With all my gratitude and affection to you both,


Elodie.




                                                      1
                                       HIGHLY CONFIDENTIAL                                   P00815
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 56 of 112




       Exhibit 16
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 57 of 112




From: marielbooth@gmail.com
Subject: Re: Lawsuit 2
Date: Wed, 30 Mar 2016 18:05:56 ‐0400
To: elodiepass@hotmail.com

There's another girl I recognize by forget her name. She was with ford when I was. So we're kim and Sabina.
Several years ago. Sabina lives in LA she's a successful actress now and kim is with elite. I screen shot all three.

Mariel Booth


On Mar 30, 2016, at 5:42 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

       Dear Mariel,

       It was lovely speaking with you and I am glad that we both see eye to eye on this.

       Attached are the links to both the Getty and Corbis websites...

       Within the next few minutes, I will follow up with an email introducing you to the legal team.

       Gratefully,

       Elodie.


       http://www.gettyimages.com/search/photographer?excludenudity=true&family=creative&pag
       e=1&photographer=adrianna%20williams&phrase=&sort=best

       http://www.corbisimages.com/Search#pg=adrianna+williams&p=1


       > From: marielbooth@gmail.com
       > Subject: Lawsuit 2
       > Date: Wed, 30 Mar 2016 17:07:26 ‐0400
       > To: elodiepass@hotmail.com
                                                         1
                                         HIGHLY CONFIDENTIAL                                       P00816
     Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 58 of 112
>
> Hey‐ also‐ some of these are not bill Diodato. They were a female photographer. Must be the
same one. Those images are 10 years old.
>
> I definitely want in!
>
> Mariel Booth
>




                                              2
                              HIGHLY CONFIDENTIAL                                    P00817
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 59 of 112




From: marielbooth@gmail.com
Subject: Re: Lawsuit 2
Date: Wed, 30 Mar 2016 17:59:17 ‐0400
To: elodiepass@hotmail.com

I already found 2 girls I know and I'm not even halfway done the first link.

Sabina Gadecki
Kim Strother

I'm friends with both on Facebook. I'll keep looking.

Mariel Booth


On Mar 30, 2016, at 5:42 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

       Dear Mariel,

       It was lovely speaking with you and I am glad that we both see eye to eye on this.

       Attached are the links to both the Getty and Corbis websites...

       Within the next few minutes, I will follow up with an email introducing you to the legal team.

       Gratefully,

       Elodie.


       http://www.gettyimages.com/search/photographer?excludenudity=true&family=creative&pag
       e=1&photographer=adrianna%20williams&phrase=&sort=best

       http://www.corbisimages.com/Search#pg=adrianna+williams&p=1


                                                        1
                                        HIGHLY CONFIDENTIAL                                    P00818
     Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 60 of 112
> From: marielbooth@gmail.com
> Subject: Lawsuit 2
> Date: Wed, 30 Mar 2016 17:07:26 ‐0400
> To: elodiepass@hotmail.com
>
> Hey‐ also‐ some of these are not bill Diodato. They were a female photographer. Must be the
same one. Those images are 10 years old.
>
> I definitely want in!
>
> Mariel Booth
>




                                              2
                              HIGHLY CONFIDENTIAL                                    P00819
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 61 of 112




       Exhibit 17
                Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 62 of 112




From: elodiepass@hotmail.com
Subject: Re: Images
Date: Tue, 12 Apr 2016 11:27:17 ‐0400
To: krisbuchholz@netscape.net

Hi Kris!

No worries at all. Enjoy your vacation ‐ the Dominican Republic has a very special place in my heart. When you
get back to the U.S., feel free to either call the legal team or call me directly.

Elodie.

Sent from my iPhone

On Apr 12, 2016, at 7:13 AM, Kris Buchholz <krisbuchholz@netscape.net> wrote:

           Hi Elodie‐
           Sorry I haven't gotten back to you. I'm in the Dominican Republic on vacation with my family
           until the 17th. I will call you when I am back. Thank you again for telling Jen about this whole
           thing.
           Speak to you soon,
           Kris

           Sent from my iPad

           On Apr 11, 2016, at 12:55 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

                  Dear Kris,

                  I am not sure whether you received the email that I sent you two weeks ago in
                  response to the March 30th communication that you had initiated. Since you
                  seemed interested in moving forward with this, I am emailing you again in order
                  to provide you with the contact information for the legal team in charge of the
                  Adriana Williams case. Mr Tom Canova is my legal point of contact but he works
                  with a team of well rounded, trustworthy and good hearted individuals that you

                                                            1
                                           HIGHLY CONFIDENTIAL                                       P00822
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 63 of 112
 might eventually be in touch with. Please feel free to reach Tom directly ‐ either
 via email or over the phone at the email address / phone number listed below.

 Thank you most sincerely for being proactive about this,

 Elodie.


 Thomas A. Canova

 The Law Office of Jack Fitzgerald, PC
 Hillcrest Professional Building
 3636 Fourth Avenue, Suite 202
 San Diego, California 92103

 (p) 619‐692‐3840
 (f) 619‐362‐9555

 www.jackfitzgeraldlaw.com

 *Member, NY Bar; not admitted in CA




 > Subject: Images
 > From: krisbuchholz@me.com
 > Date: Wed, 30 Mar 2016 16:40:00 ‐0400
 > To: elodiepass@hotmail.com
 >
 > Hi Elodie‐
 > Thank you for telling Jen about the images. I had absolutely no idea that was
 happening! Please let me know what you need me to do.
 > Thank you,
 > Kris
 >
 > Sent from my iPhone




                                          2
                           HIGHLY CONFIDENTIAL                                     P00823
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 64 of 112




       Exhibit 18
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 65 of 112




From: Tom Canova [mailto:tom@jackfitzgeraldlaw.com]
Sent: Sunday, February 28, 2016 1:52 PM
To: 'Lucia Fiala' <fuersten@gmail.com>
Cc: tom@jackfitzgeraldlaw.com
Subject: FW: Adrianna Williams

Hi Lucia

Just checking in to see if you



As a reminder, I sent to you links to those pages in my email below.

Best regards

Tom Canova

_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA



                                                       1
                                        HIGHLY CONFIDENTIAL                    P00864
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 66 of 112



From: Tom Canova [mailto:tom@jackfitzgeraldlaw.com]
Sent: Thursday, February 18, 2016 2:42 PM
To: 'Lucia Fiala' <fuersten@gmail.com>
Cc: 'Elodie PASSELAIGUE' <elodiepass@hotmail.com>; 'melanie@jackfitzgeraldlaw.com'
<melanie@jackfitzgeraldlaw.com>; tom@jackfitzgeraldlaw.com
Subject: RE: Adrianna Williams

Dear Lucia

Thank you for making time today to discuss your experience with Bill Diodato.

Here is a link to the Corbis website pages for images attributed to Adrianna Williams as photographer.

http://www.corbisimages.com/Search#pg=Adrianna+Williams&p=1

And here is a link to the Getty website pages for Adrianna Williams photos as well.

http://www.gettyimages.com/search/2/image?artist=adrianna%20williams&excludenudity=true&family=creat
ive&license=rf&page=1&photographer=undefined&sort=best




We really appreciate your willingness to assist us in this matter.

Thanks.

Best regards

Tom Canova

_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA
                                                         2
                                        HIGHLY CONFIDENTIAL                                   P00865
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 67 of 112
    Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 68 of 112
Please let us know whether you would permit us to call you, and if so what number we should
use and a good time for us to call.



Much thanks



Tom Canova




_______________



Thomas A. Canova



The Law Office of Jack Fitzgerald, PC

Hillcrest Professional Building

3636 Fourth Avenue, Suite 202

San Diego, California 92103



(p) 619‐692‐3840

(f) 619‐362‐9555



www.jackfitzgeraldlaw.com



*Member, NY Bar; not admitted in CA




                                            4
                                  HIGHLY CONFIDENTIAL                             P00867
   Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 69 of 112



From: Lucia Fiala [mailto:fuersten@gmail.com]
Sent: Wednesday, February 03, 2016 12:10 PM
To: Elodie PASSELAIGUE <elodiepass@hotmail.com>
Cc: <tom@jackfitzgeraldlaw.com> <tom@jackfitzgeraldlaw.com>
Subject: Re: Adrianna Williams




Dear Elodie,

My apologies for not replying sooner, I have been having some medical issues in the past
months and have been quite distracted.

I somehow missed this I guess, so my pictures are on sale by Adrianna Williams?

Cheers,

Lucia



On Wed, Feb 3, 2016 at 1:29 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

Dear Lucia,

Would you please contact my lawyer Tom Canova about Corbis having your pictures up for
sale by photographer Adrianna Williams? It would just help us tremendously.

Thank you in advance,

Elodie.

PS: Tom Caniva's email appears in cc. It is tom@jackfitzgeraldlaw.com.

Sent from my iPhone




                                             5
                             HIGHLY CONFIDENTIAL                                     P00868
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 70 of 112




       Exhibit 19
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 71 of 112




                    HIGHLY CONFIDENTIAL                         P00874
            Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 72 of 112
elodiepass@gmail.com.

Also, just so you know that I am not someone passing for someone else, here is my website:
ww.elodiepass.com.

Elodie.

PS: Here is the link to find your pics for sale on Corbis... I forget which page you are on.

http://www.corbisimages.com/Search#pg=adrianna+williams&p=1




                                                        2
                                       HIGHLY CONFIDENTIAL                                     P00875
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 73 of 112




       Exhibit 20
              Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 74 of 112




From: Tom Canova [mailto:tom@jackfitzgeraldlaw.com]
Sent: Monday, March 07, 2016 10:12 AM
To: 'Lauren Benward Krause' <lauren@beltaneranch.com>
Cc: tom@jackfitzgeraldlaw.com
Subject: RE: 2004‐2010

Lauren

Thanks for your email. I called this morning to briefly discuss this, and left you a VM.


Tom

_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




From: Lauren Benward Krause [mailto:lauren@beltaneranch.com]
Sent: Wednesday, March 02, 2016 10:41 AM
To: tom@jackfitzgeraldlaw.com
Subject: Re: 2004‐2010


                                                         1
                                        HIGHLY CONFIDENTIAL                                P00876
              Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 75 of 112
Hi Tom,
That is definitely my signature and I checked my calendar. I did work on the Spiegel Job that day. I remember Elodie's name
and I think I remember the necklace she is wearing in the top photo, but I don't recall the details of the agreement I
witnessed. I wish her all the best,
Lauren

From: Tom Canova <tom@jackfitzgeraldlaw.com>
Organization: The Law Office of Jack Fitzgerald, PC
Reply‐To: <tom@jackfitzgeraldlaw.com>
Date: Tuesday, March 1, 2016 3:04 PM
To: Lauren Benward <lauren@beltaneranch.com>
Cc: 'Jack Fitzgerald' <jack@jackfitzgeraldlaw.com>, <tom@jackfitzgeraldlaw.com>
Subject: RE: 2004‐2010

Dear Ms. Krause

Further to our discussion today, attached is a copy of the release at issue.

Please give me another call at your convenience.

Much thanks

Tom Canova

_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




From: Tom Canova [mailto:tom@jackfitzgeraldlaw.com]
Sent: Tuesday, March 01, 2016 2:37 PM
To: lauren@beltaneranch.com
Cc: Jack Fitzgerald <jack@jackfitzgeraldlaw.com>; tom@jackfitzgeraldlaw.com
Subject: 2004‐2010

                                                              2
                                            HIGHLY CONFIDENTIAL                                            P00877
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 76 of 112
Dear Ms. Krause:

This is further to my voice mail message and my messages left with Ann and Missy for you over the past
several days.

As I mentioned, I am an attorney on a case involving a photographer with whom you seem to have previously
worked sometime between 2004 and 2010.


I appreciate that you called me back yesterday, and am sorry I could not take the call at the time.

Perhaps we can schedule a call to briefly discuss this. Please let me know what would be a convenient time
for you, and what number I should call. Of course, you can also call me at the number below.

I look forward to speaking with you.

Best regards

Tom Canova

_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




                                                        3
                                        HIGHLY CONFIDENTIAL                                     P00878
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 77 of 112




       Exhibit 21
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 78 of 112




                    HIGHLY CONFIDENTIAL                         P00879
           Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 79 of 112
Anyway yes I know exactly who "Adrianna Williams" is as I got in a bit of a fight (over emails) and am
upset about it myself.
The photographer is BILL DIODATO, he uses the "alias" Adrianna Williams as a fake name on their
website…probably because he's embarrassed to be selling stock photos. I never remember Bill
telling me he would use my image for this! I'm upset about it. If you or someone from the agency
gets in touch with Bill Diodato, please tell him to remove our images from stock photos. He never
responded to me.

 Here's the information for someone from Getty's legal department (who I angrily emailed with). They
refused to take my images down.

Heather Cameron
Director, Senior Paralegal
Getty Images, Inc.
605 5th Avenue S., Suite 400
Seattle, WA 98104
206.925.6424 Direct
206.925.5623 Facsimile
heather.cameron@gettyimages.com




                                                  2
                                   HIGHLY CONFIDENTIAL                                 P00880
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 80 of 112




       Exhibit 22
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 81 of 112
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 82 of 112




       Exhibit 23
               Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 83 of 112




Subject: Re: Your photos on Corbis
From: simone.awor@gmail.com
Date: Mon, 28 Mar 2016 13:47:38 ‐0400
To: elodiepass@hotmail.com

Dear Elodie,

Thank you so much for sending this to me! I remember this shoot. It was for some beauty product and they
specifically said the final images used would be implied nudity only. My nipples and full rear would Not be
shown. I'll check if I still have the original email from that booker. Unfortunately, I don't know if that agency is
still in business. I will do some work on my end and let's keep in touch with all of this.


Talk soon,

Xx

Simone Awor

On Mar 28, 2016, at 1:29 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

       Dear Simone,

       As discussed, here are the pictures that I found of you on CorbisImages.com under the
       photographer named Adrianna Williams. Please


       Have a great week,

       Elodie.

       http://www.corbisimages.com/Search#pg=adrianna+williams&p=1




                                                          1
                                         HIGHLY CONFIDENTIAL                                        P00882
     Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 84 of 112
<Simone1.tiff>
<Simone2.tiff>
<Simone3.tiff>
<Simone4.tiff>
<Simone5.tiff>
<Simone6.tiff>
<Simone7.tiff>
<Simone8.tiff>
<Simone9.tiff>
<Simone10.tiff>
<Simone11.tiff>
<Simone12.tiff>
<Simone13.tiff>
<Simone14.tiff>
<Simone15.tiff>
<Simone16.tiff>
<Simone17.tiff>
<Simone18.tiff>
<Simone19.tiff>
<Simone20.tiff>
<Simone21.tiff>
<Simone22.tiff>
<Simone23.tiff>
<Simone24.tiff>
<Simone25.tiff>




                                      2
                         HIGHLY CONFIDENTIAL                         P00883
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 85 of 112




       Exhibit 24
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 86 of 112




Subject: Re: Chris meet Tom Canova ‐ brilliant lawyer, Tom meet Chris Ryan another one of my coworkers
whom I had the pleasure of speaking with today
From: chrisryan80@gmail.com
Date: Thu, 31 Mar 2016 07:30:38 ‐0400
CC: tom@jackfitzgeraldlaw.com
To: elodiepass@hotmail.com

Thanks for passing along my info Elodie. Tom I would vey much like my pics to come down as well. Can we
please schedule a time to speak further on this? I will have time later today or tomorrow at 2pm EST if that
works for you? My cell is              .

Thanks!
Chris Ryan

On Mar 30, 2016, at 11:44 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

       Dear Chris, Dear Tom,

       Please forgive the lateness: I was visiting apartments for a possible relocation, still I wanted for
       this email to be out before I went to sleep.

       With both your consents, I am forwarding you one another's email addresses.

       Chris, below you will also find Mr Canova's phone number and all the basic information with
       respect to the Jack Fitzgerald law firm.

       Thomas A. Canova

       The Law Office of Jack Fitzgerald, PC
       Hillcrest Professional Building
       3636 Fourth Avenue, Suite 202
       San Diego, California 92103

       (p) 619‐692‐3840
                                                         1
                                        HIGHLY CONFIDENTIAL                                        P00884
      Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 87 of 112

(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




                                               2
                                      HIGHLY CONFIDENTIAL             P00885
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 88 of 112




       Exhibit 25
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 89 of 112




From: Tom Canova [mailto:tom@jackfitzgeraldlaw.com]
Sent: Thursday, May 19, 2016 11:56 AM
To: tom@jackfitzgeraldlaw.com; 'Mariel Booth' <marielbooth@gmail.com>
Cc: tom@jackfitzgeraldlaw.com
Subject: RE: Getty/Corbis/Diodato ‐ Engagement Letter




_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103
                                                       1
                                        HIGHLY CONFIDENTIAL                  P00889
              Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 90 of 112


(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




From: Tom Canova [mailto:tom@jackfitzgeraldlaw.com]
Sent: Monday, May 16, 2016 10:35 AM
To: 'Mariel Booth' <marielbooth@gmail.com>
Cc: tom@jackfitzgeraldlaw.com
Subject: Getty/Corbis/Diodato ‐ Engagement Letter




                                                      2
                                      HIGHLY CONFIDENTIAL                     P00890
              Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 91 of 112




_______________

Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




From: Mariel Booth [mailto:marielbooth@gmail.com]
Sent: Wednesday, April 13, 2016 6:39 AM
To: <tom@jackfitzgeraldlaw.com> <tom@jackfitzgeraldlaw.com>
Subject: Re: Dear Mariel this is Mr. Tom Canova, Dear Tom this is Mariel Booth...

Hi Tom!

No worries! Life interferes :)

Let's talk after your mediation. I'll be up late. Or tomorrow works well too.
                                                            3
                                          HIGHLY CONFIDENTIAL                       P00891
            Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 92 of 112

Thanks!

Mariel Booth


On Apr 12, 2016, at 7:59 PM, Tom Canova <tom@jackfitzgeraldlaw.com> wrote:

      Hi Mariel

      I am the one who dropped the ball. My sincere apologies.

      I have a Mediation tomorrow in California, although I do not believe it will last all day.

      I will text you when I know that it is concluding, so that I can see if you are available to chat.

      Again, sorry I did not get back to you.

      I look forward to speaking with you about your experience with Bill Diodato.

      Best regards

      Tom

      _______________

      Thomas A. Canova

      The Law Office of Jack Fitzgerald, PC
      Hillcrest Professional Building
      3636 Fourth Avenue, Suite 202
      San Diego, California 92103

      (p) 619‐692‐3840
      (f) 619‐362‐9555

      www.jackfitzgeraldlaw.com

      *Member, NY Bar; not admitted in CA




      From: Mariel Booth [mailto:marielbooth@gmail.com]
      Sent: Tuesday, April 12, 2016 4:51 PM
      To: <tom@jackfitzgeraldlaw.com> <tom@jackfitzgeraldlaw.com>
      Cc: Elodie PASSELAIGUE <elodiepass@hotmail.com>
      Subject: Re: Dear Mariel this is Mr. Tom Canova, Dear Tom this is Mariel Booth...
                                                          4
                                            HIGHLY CONFIDENTIAL                                    P00892
     Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 93 of 112

Hi tom! I'm sorry we haven't connected yet! I'm not sure how we missed each other. I'm sure it's
my fault. I'm available tomorrow to talk if you are in the afternoon. Thanks!

Mariel Booth


On Mar 30, 2016, at 8:53 PM, Tom Canova <tom@jackfitzgeraldlaw.com> wrote:

       Dear Mariel

       Thank you for your call today.

       I look forward to our discussion tomorrow.

       Best regards

       Tom Canova

       _______________

       Thomas A. Canova

       The Law Office of Jack Fitzgerald, PC
       Hillcrest Professional Building
       3636 Fourth Avenue, Suite 202
       San Diego, California 92103

       (p) 619‐692‐3840
       (f) 619‐362‐9555

       www.jackfitzgeraldlaw.com

       *Member, NY Bar; not admitted in CA




       From: Elodie PASSELAIGUE [mailto:elodiepass@hotmail.com]
       Sent: Wednesday, March 30, 2016 3:15 PM
       To: marielbooth@gmail.com; tom@jackfitzgeraldlaw.com
       Cc: Elodie PASSELAIGUE <elodiepass@hotmail.com>
       Subject: Dear Mariel this is Mr. Tom Canova, Dear Tom this is Mariel Booth...

       Dear Mariel,

       Let me introduce you to my extraordinary lawyer: Mr Tom Canova of the Jack
       Fitzgerald law firm.
                                                  5
                                 HIGHLY CONFIDENTIAL                                    P00893
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 94 of 112


 As discussed, via this email I am officializing the introduction so that either of
 you can initiate contact at his/her convenience.

 Mr Canova's number is listed below, his email address appears in contact.

 Thank you for your time today,

 Elodie.




 Thomas A. Canova




 The Law Office of Jack Fitzgerald, PC


 Hillcrest Professional Building


 3636 Fourth Avenue, Suite 202


 San Diego, California 92103




 (p) 619‐692‐3840


 (f) 619‐362‐9555




 www.jackfitzgeraldlaw.com




 -----------------------------




                                           6
                                 HIGHLY CONFIDENTIAL                                  P00894
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 95 of 112

 Dear Tom,




 Above is Mariel Booth's email address Her and I were able to speak over
 the phone today. Mariel used to work with Wilhelmina. She was contacted
 by our agent at Wilhelmina (Jen Tourigny) on this matter.




 Tom, as always, I am most grateful for your help,




 Elodie.




                                     7
                       HIGHLY CONFIDENTIAL                             P00895
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 96 of 112




       Exhibit 26
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 97 of 112




                    HIGHLY CONFIDENTIAL                         P00896
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 98 of 112




       Exhibit 27
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 99 of 112




                    HIGHLY CONFIDENTIAL                         P00897
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 100 of 112
Sincerely,

Elodie.


Thomas A. Canova

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619‐692‐3840
(f) 619‐362‐9555

www.jackfitzgeraldlaw.com

*Member, NY Bar; not admitted in CA




> From: brittanyclybourn@gmail.com
> Subject: Illegal Use of Images
> Date: Wed, 30 Mar 2016 17:43:21 ‐0400
> To: elodiepass@hotmail.com
>
> Hi Elodie,
>
> This is Brittany Clybourn from Wilhelmina. Topher had reached out to me about images that have been used
illegally, and the legal action you are initiating. I would be interested in learning a bit more about the process.
>
> Thank you!
> Brittany Clybourn
>
>




                                                         2
                                        HIGHLY CONFIDENTIAL                                       P00898
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 101 of 112




        Exhibit 28
              Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 102 of 112




From: elodiepass@hotmail.com
Subject: Re: Images Legal Action
Date: Wed, 30 Mar 2016 20:18:10 ‐0400
To: andressaxu@gmail.com

I will call you tomorrow morning.

Elodie.

Sent from my iPhone

On Mar 30, 2016, at 6:59 PM, Andressa Costa <andressaxu@gmail.com> wrote:

          Give me a call whenever

          Sent from my iPhone

          On Mar 30, 2016, at 6:20 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

                Dear Andressa,

                I can either call you to discuss this further or provide you directly with my legal
                team's information. Please let me know your preference.

                And thank you for reaching out to me so promptly,

                Elodie.



                From: andressaxu@gmail.com
                Subject: Fwd: Images Legal Action
                Date: Wed, 30 Mar 2016 18:16:53 ‐0400
                To: elodiepass@hotmail.com

                Hi Elody,
                                                          1
                                         HIGHLY CONFIDENTIAL                                          P00899
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 103 of 112
 Jen just shared with me your information about the legal action using our image
 illegally. This is crazy! Thank you so much for taking charge and let me know the
 details of the process.
 Thank you and looking forward to talking to you,
 Andressa Costa


 Sent from my iPhone

 Begin forwarded message:

        From: Jen Tourigny <Jen.tourigny@wilhelmina.com>
        Date: March 30, 2016 at 4:36:37 PM EDT
        To: "ANDRESSA COSTA (andressaxu@gmail.com)"
        <andressaxu@gmail.com>
        Subject: Images

        Hey Andressa,

        One of our models Elodie came across some of her images being used
        illegally and tracked them down to a photographer by the name of
        Adrianna Williams who was selling them via Getty and Corbis to clients
        such as Botox/Allergen/etc. She is now officially in litigation with her
        lawyer and this person.


        She has asked me to


        Her email is elodiepass@hotmail.com.

        xx


        <image001.jpg>
        <image002.jpg> <image003.jpg> <image004.jpg> <image005.jpg>

        <image009.png>

        Jen Tourigny
        Model Manager
        Direct/Direct 2

        300 Park Avenue South
        New York, NY 10010
        T: 212.473.0700
        D: 212.473.4572
        www.wilhelmina.com


        BOOKING CONDITIONS
        ∙ CANCELLATION POLICY: ON CONFIRMED BOOKINGS; WITHIN THREE WORKING DAYS, FULL FEE. WITHIN
        FIVE WORKING DAYS, HALF FEE.
        ∙ OVERTIME RATES: TIME‐AND‐A‐HALF APPLY BEFORE 9 A.M. AND AFTER 5 P.M. AND ON SATURDAYS,
        SUNDAYS AND HOLIDAYS. DAY RATE BASED ON AN 8 HOUR DAY.


                                                    2
                              HIGHLY CONFIDENTIAL                                                   P00900
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 104 of 112
       ∙ TRAVEL RATE: FULL FEE BETWEEN 9 A.M. AND 5 P.M. TIME‐AND‐A‐HALF BEFORE 9 A.M. AND AFTER 5
       P.M.
       ∙ FITTING RATE: PINNING OR ADJUSTMENT OF GARMENT, OR TRY ON OF TWO OR MORE GARMENTS; 1
       HOUR MINIMUM
       ∙ LINGERIE RATE: APPLY FOR BRAS, PANTIES, SLIPS, PANTYHOSE, JOCKEY AND BOXER SHORTS,
       SLEEPWEAR, TRANSPARENT OR TRANSLUCENT ARTICLES; AGENCY MUST CHECK WITH MODEL BEFORE
       ACCEPTING ANY LINGERIE BOOKINGS. 1 HR MIN. CLOSED SET REQUIRED.
       ∙ WEATHER PERMIT: ON CONFIRMED BOOKINGS; ALL SAME DAY CANCELLATIONS‐ HALF FEE IF SERVICES
       ARE IMMEDIATELY RESCHEDULED; SERVICES NOT RESCHEDULED, FULL FEE. WEATHER PERMIT
       CANCELLATIONS MADE EARLIER ARE SUBJECT TO NORMAL CANCELLATION POLICY.
       ∙ WEATHER PERMIT OPTIONS: BOOK OR RELEASE WILL BE ENFORCED FOR OPTIONS WHEN SECONDARY
       JOB IS READY TO CONFIRM.
       ∙ USE RIGHTS: ARE LIMITED TO THE SPECIFIC RIGHTS GRANTED (ie. Geographic terms, # of pictures, media
       etc) AND MAY NOT BE EXTENDED WITHOUT NEGOTIATIONS.
       ∙ AGENCY: 20% AGENCY SERVICE CHARGE WILL BE APPLIED TO BILLINGS. A 2% FINANCE CHARGE WILL BE
       APPLIED TO BILLING UNPAID WITHIN 30 DAYS.

       CLIENT RESPONSIBILITIES:
       1. DISCLOSURE OF EXTRAORDINARY CONDITIONS OR REQUIREMENTS.
       2. WHEN BOOKING WEATHER PERMIT, SPECIFY WEATHER CONDITIONS.
       3. PROVIDE ADEQUATE DRESSING FACILITIES ON ALL BOOKINGS.
       4. CHECK WITH AGENCY FOR ADVERTISING CONFLICTS.




                                                        3
                                HIGHLY CONFIDENTIAL                                                           P00901
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 105 of 112




        Exhibit 29
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 106 of 112




                     HIGHLY CONFIDENTIAL                         P00903
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 107 of 112


       (p) 619‐692‐3840
       (f) 619‐362‐9555

       www.jackfitzgeraldlaw.com

       *Member, NY Bar; not admitted in CA




       From: Chris Ryan [mailto:chrisryan80@gmail.com]
       Sent: Thursday, March 31, 2016 12:45 PM
       To: tom@jackfitzgeraldlaw.com
       Subject: Re: Images

       I could do 5pm EST?

       On Mar 31, 2016, at 3:43 PM, Tom Canova
       <tom@jackfitzgeraldlaw.com> wrote:

               Hi Chris

               Would it be ok if I called you
               tomorrow? If so, what is your
               availability?

               Tom

               _______________

               Thomas A. Canova

               The Law Office of Jack Fitzgerald, PC
               Hillcrest Professional Building
               3636 Fourth Avenue, Suite 202
               San Diego, California 92103

               (p) 619‐692‐3840
               (f) 619‐362‐9555

               www.jackfitzgeraldlaw.com

               *Member, NY Bar; not admitted in CA



                                             2
                         HIGHLY CONFIDENTIAL                     P00904
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 108 of 112



             From: Chris Ryan [mailto:chrisryan80@gmail.com]
             Sent: Thursday, March 31, 2016 9:53 AM
             To: Tom Canova <tom@jackfitzgeraldlaw.com>
             Subject: Fwd: Images


             Tom please see links below ‐‐ I am in the Getty file only

             Begin forwarded message:

                     From: Topher DesPres
                     <Topher.DesPres@wilhelmina.com>
                     Date: March 30, 2016 at 4:43:58 PM
                     EDT
                     To: 'Traci Copeland'
                     <copelandt79@gmail.com>, Brittany
                     Clybourn
                     <brittanyclybourn@gmail.com>, Haley
                     Higgins <higgy1512@aol.com>, Chris
                     Ryan <chrisryan80@gmail.com>
                     Subject: FW: Images

                     Hi guys – we discovered an agency
                     using/selling your images illegally. Take
                     a look at the attachments for
                     examples. If you’re interested in joining
                     the lawsuit you can contact Elodie via
                     below.

                                      Let me know if you
                     need help or have qxs.




                                         3
                       HIGHLY CONFIDENTIAL                               P00905
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 109 of 112




        Exhibit 30
             Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 110 of 112




From: chrisryan80@gmail.com
Subject: Re: Images
Date: Wed, 30 Mar 2016 19:24:54 ‐0400
To: elodiepass@hotmail.com

Hi Elodie,

I just tried calling you ‐‐ my cell is         ‐‐ may be easier to have me contact your legal team so we
don't play phone tag though. So if you want you can just send along their info as well.

Thanks!

On Mar 30, 2016, at 6:17 PM, Elodie PASSELAIGUE <elodiepass@hotmail.com> wrote:

       Dear Chris,

       Thank you for reaching out to me. You can either call me at                   and we can discuss
       this, or I can provide you directly with my legal team's information.

       Let me know your preference and thank you for being proactive on this front,

       Elodie.



       From: chrisryan80@gmail.com
       Subject: Fwd: Images
       Date: Wed, 30 Mar 2016 18:10:47 ‐0400
       To: elodiepass@hotmail.com

       Hi Elodie,

       Thanks for finding this stuff for us! I would like the pics removed as well and be part of the suit.
       Please let me know what you need from me further. Thanks again.


                                                         1
                                        HIGHLY CONFIDENTIAL                                       P00906
        Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 111 of 112
Chris


Begin forwarded message:

         From: Topher DesPres <Topher.DesPres@wilhelmina.com>
         Date: March 30, 2016 at 4:43:58 PM EDT
         To: 'Traci Copeland' <copelandt79@gmail.com>, Brittany Clybourn
         <brittanyclybourn@gmail.com>, Haley Higgins <higgy1512@aol.com>, Chris
         Ryan <chrisryan80@gmail.com>
         Subject: FW: Images

         Hi guys – we discovered an agency using/selling your images illegally. Take a
         look at the attachments for examples. If you’re interested in joining the lawsuit
         you can contact Elodie via below.
                                                   Let me know if you need help or have
         qxs.

         <image001.png>

         Topher DesPrés
         Director of Fitness
         NYC / LA
         .......................................
         Wilhelmina Models NYC
         300 Park Avenue South
         Floor 2
         New York, NY 10010
         T: (212) 473-4572
         Wilhelmina Models LA
         9378 Wilshire Blvd #310
         Beverly Hills, CA 90212
         T: (310)601 2530
         E: Topher@wilhelmina.com
         wilhelmina.com


         BOOKING CONDITIONS
         ∙ CANCELLATION POLICY: ON CONFIRMED BOOKINGS; WITHIN THREE WORKING DAYS, FULL FEE. WITHIN FIVE WORKING
         DAYS, HALF FEE.
         ∙ OVERTIME RATES: TIME‐AND‐A‐HALF APPLY BEFORE 9 A.M. AND AFTER 5 P.M. AND ON SATURDAYS, SUNDAYS AND
         HOLIDAYS. DAY RATE BASED ON AN 8 HOUR DAY.
         ∙ TRAVEL RATE: FULL FEE BETWEEN 9 A.M. AND 5 P.M. TIME‐AND‐A‐HALF BEFORE 9 A.M. AND AFTER 5 P.M.
         ∙ FITTING RATE: PINNING OR ADJUSTMENT OF GARMENT, OR TRY ON OF TWO OR MORE GARMENTS; 1 HOUR MINIMUM
         ∙ LINGERIE RATE: APPLY FOR BRAS, PANTIES, SLIPS, PANTYHOSE, JOCKEY AND BOXER SHORTS, SLEEPWEAR, TRANSPARENT
         OR TRANSLUCENT ARTICLES; AGENCY MUST CHECK WITH MODEL BEFORE ACCEPTING ANY LINGERIE BOOKINGS. 1 HR
         MIN. CLOSED SET REQUIRED.
         ∙ WEATHER PERMIT: ON CONFIRMED BOOKINGS; ALL SAME DAY CANCELLATIONS‐ HALF FEE IF SERVICES ARE
         IMMEDIATELY RESCHEDULED; SERVICES NOT RESCHEDULED, FULL FEE. WEATHER PERMIT CANCELLATIONS MADE
         EARLIER ARE SUBJECT TO NORMAL CANCELLATION POLICY.
         ∙ WEATHER PERMIT OPTIONS: BOOK OR RELEASE WILL BE ENFORCED FOR OPTIONS WHEN SECONDARY JOB IS READY TO
         CONFIRM.
         ∙ USE RIGHTS: ARE LIMITED TO THE SPECIFIC RIGHTS GRANTED (ie. Geographic terms, # of pictures, media etc) AND MAY
         NOT BE EXTENDED WITHOUT NEGOTIATIONS.
         ∙ AGENCY: 20% AGENCY SERVICE CHARGE WILL BE APPLIED TO BILLINGS. A 2% FINANCE CHARGE WILL BE APPLIED TO
         BILLING UNPAID WITHIN 30 DAYS.

         CLIENT RESPONSIBILITIES:
         1. DISCLOSURE OF EXTRAORDINARY CONDITIONS OR REQUIREMENTS.
         2. WHEN BOOKING WEATHER PERMIT, SPECIFY WEATHER CONDITIONS.
         3. PROVIDE ADEQUATE DRESSING FACILITIES ON ALL BOOKINGS.
         4. CHECK WITH AGENCY FOR ADVERTISING CONFLICTS.




                                                                2
                                                   HIGHLY CONFIDENTIAL                                                  P00907
Case 1:16-cv-01362-VSB Document 104-2 Filed 11/14/18 Page 112 of 112

 From: Jen Tourigny
 Sent: Wednesday, March 30, 2016 4:42 PM
 To: Topher DesPres
 Subject: Images

 One of our models Elodie came across some of her images being used illegally and
 tracked them down to a photographer by the name of Adrianna Williams who was selling
 them via Getty and Corbis to clients such as Botox/Allergen/etc. She is now officially in
 litigation with her lawyer and this person. Upon further research she found other
 Wilhelmina models images listed on these sites.

 She has asked me to


 Her email is elodiepass@hotmail.com.

 xx
 <CORBIS ‐ WILLY MODELS.docx>
 <GETTY ‐ WILLY MODELS.docx>




                                             3
                           HIGHLY CONFIDENTIAL                                           P00908
